Memorandum Per Curiam.
Where a guest in plaintiff’s automobile sues plaintiff and defendants for personal injuries suffered as a result of a collision between two automobiles driven by plaintiff and defendant-respondent, the judgment obtained in her favor against plaintiff and in defendants’ favor may not be set up against plaintiff as res judicata in a subsequent action by plaintiff against defendant-respondent for property damage. (Self v. International Ry. Co., 224 App. Div. 238.) The defendant not having appealed from the dismissal of his counterclaim he may not have a second trial. (Ginsberg v. City of Long Beach, 286 K Y. 400, 403.)
Judgment and order so far as appealed from reversed, with ten dollars costs to appellant to abide the event, and motion denied.
Hammer, Shientag and Hecht, JJ., concur.